DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the amendments to claims 1, 3 and 19-27. Claims 1-27 are currently pending with claim 13 withdrawn from consideration. The previous grounds of rejection are withdrawn in view of Applicant’s remarks/amendments. No new grounds of rejection are applied.
Election/Restrictions
Claims 1-12 and 14-27 are allowable. The restriction requirement between species A and B, as set forth in the Office action mailed on 3/23/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species B is withdrawn.  Claim 13, directed to species B is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-27 are allowed.
the prior art fails to teach or reasonably suggest an acquisition unit configured to acquire a second inspection condition output from a model to be applied in a case where an inspection is performed on a second pattern by inputting third information indicating a state of the lithography apparatus acquired when the second pattern is formed to a the model, wherein the model outputs information indicating the second inspection condition to be applied in the case where the inspection is performed on the second pattern by inputting the third information indicating the state of the lithography apparatus acquired when the second pattern is formed, in combination with the other limitations of the independent claims.
Warnaar (US 2020/0249576 previously cited) teaches a lithography apparatus (fig. 1 par. 30), article manufacturing method for manufacturing an article from a substrate on which processes are performed (par.’s 5-6), and non-transitory computer-readable storage medium 106/110 storing a program for causing a computer to perform the method (fig. 16 par. 231-235), the processes comprising: 
a first process of forming a pattern on a substrate by a lithography system configured to form a pattern on a substrate with an original, the lithography system comprising a lithography apparatus configured to form a pattern on a substrate with an original (fig. 1 par. 30), and an information processing apparatus configured to acquire an inspection condition for performing an inspection on a pattern formed by the lithography apparatus (fig. 2 par.’s 63 and 68, and fig. 16 par. 231, wherein supervisory control system SCS and/or computer system 100 acquire and process all information and execute all operations of the apparatus), the information processing apparatus comprising an acquisition unit configured to acquire a second inspection condition to be applied in a case where an inspection is performed on a second pattern (par. 202, methods discussed further below can be used on a substrate or further substrates, to control a metrology tool based on a predicted defect, or calibrate a measurement model, wherein said control of a metrology tool or calibration of a measurement model comprises acquiring inspection conditions for inspecting a substrate).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931.  The examiner can normally be reached on Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN W KREUTZER/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        2/27/2021